THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


              In the Matter of Howard B. Hammer, Respondent.

              Appellate Case No. 2016-000452


                               Opinion No. 27618 

                 Submitted March 10, 2016 – Filed March 30, 2016 



                              DEFINITE SUSPENSION


              Lesley M. Coggiola, Disciplinary Counsel, and Julie K.
              Martino, Assistant Disciplinary Counsel, both of
              Columbia, for Office of Disciplinary Counsel.

              Thomas H. Pope, III, Esquire, of Pope & Hudgens, PA,
              of Newberry, for Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a definite suspension not to exceed one year. Respondent
requests that the suspension be made retroactive to the date of interim suspension.1
In addition, respondent agrees to pay the costs incurred by ODC and the
Commission on Lawyer Conduct in the investigation and prosecution of this matter
within thirty days of the imposition of discipline and to complete the Legal Ethics
and Practice Program Ethics School prior to reinstatement. We accept the
Agreement and suspend respondent from the practice of law in this state for one
year. The suspension shall not be retroactive to the date of interim suspension.
The facts, as set forth in the Agreement, are as follows.

1
 Respondent was placed on interim suspension on June 22, 2012. In re Hammer, 398 S.C. 593,
730 S.E.2d 856 (2012).
                                               Facts

On June 25, 2012, respondent was charged with first degree assault and battery,
malicious injury to personal property, hit and run or leaving the scene with
property damage, and unlawful conduct towards a child. The charges resulted
from an incident involving a process server who was attempting to serve
documents on respondent in connection with a family court proceeding. During
the incident, respondent, who was with his two sons, twice made contact with the
process server's vehicle while backing his car out of a parking space. Respondent
left the scene, but later returned.

On December 15, 2014, respondent pled guilty pursuant to North Carolina v.
Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) to leaving the scene with
property damage. He was sentenced to 364 days in prison, suspended upon six
months' probation. The remaining charges were dismissed.

                                                Law

Respondent admits his conduct constitutes a violation of Rule 8.4(e) of the Rules
of Professional Conduct, Rule 407, SCACR,2 and Rule 7(a)(1) of the Rules for
Lawyer Disciplinary Enforcement, Rule 413, SCACR.3

                                           Conclusion

We accept the Agreement and suspend respondent from the practice of law for one
year from the date of this opinion. Respondent shall, within thirty days of the date
of this opinion, pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission on Lawyer Conduct. In addition, respondent
shall complete the Legal Ethics and Practice Program Ethics School prior to
reinstatement. Within fifteen days of the date of this opinion, respondent shall file
an affidavit with the Clerk of Court showing he has complied with Rule 30 of Rule
413, SCACR.



2
 It is professional misconduct for a lawyer to engage in conduct that is prejudicial to the
administration of justice. Rule 8.4(d), RLDE, Rule 413, SCACR.
3
 It shall be a ground for discipline for a lawyer to violate or attempt to violate the Rules of
Professional Conduct, Rule 407, SCACR, or any other rules of this jurisdiction regarding
professional conduct of lawyers. Rule 7(a)(1), RLDE, Rule 413, SCACR.
DEFINITE SUSPENSION. 


BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.


I would run the one year suspension retroactive to the date of respondent's 

interim suspension.


PLEICONES, C.J.